Case 2:20-cv-11917-GAD-APP ECF No. 19, PageID.283 Filed 08/10/21 Page 1 of 17




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

          NICHOLAS SOMBERG,

                Plaintiff,
                                                   Case No. 20-cv-11917
                    v.
                                                U.S. DISTRICT COURT JUDGE
                                                   GERSHWIN A. DRAIN
           JESSICA R. COOPER,

             Defendant.
   ______________                    /

     OPINION AND ORDER DENYING PLAINTIFF’S MOTION FOR
                  SUMMARY JUDGMENT [#7]

                                I. INTRODUCTION

      On July 15, 2020, Plaintiff Nicholas Somberg (“Plaintiff”) filed the instant

action against Defendant Jessica R. Cooper (“Defendant”) in her official capacity as

Prosecutor of Oakland County, Michigan. ECF No. 1. Plaintiff brings a challenge

on the right to record and photograph publicly “live-streamed” matters of public

concern. Id. at PageID.1–2.

      Presently before the Court is Plaintiff’s Motion for Summary Judgment. ECF

No. 7. This Motion is fully briefed. The Court held a hearing on this matter on

August 5, 2021. For the reasons that follow, the Court will DENY Plaintiff’s Motion

for Summary Judgment [#7].




                                         1
Case 2:20-cv-11917-GAD-APP ECF No. 19, PageID.284 Filed 08/10/21 Page 2 of 17




                                 II. BACKGROUND

      The instant action, brought pursuant to the First Amendment and 42 U.S.C.

§ 1983, stems from a pretrial conference in the 52nd District Court, where Plaintiff

appeared on behalf of his client via Zoom. ECF No. 7, PageID.93. During this

proceeding, which was also being live-streamed on YouTube, Plaintiff took a

screenshot to later share on a social networking platform. Id. The screenshot depicts

a still-shot of the on-screen public proceedings. ECF No. 7-7. Defendant highlights

that when Plaintiff posted the photograph to his Facebook, Plaintiff added

“disparaging remarks” about the assistant prosecutor on the case. ECF No. 13,

PageID.171, 173.

      The Oakland County Prosecutor’s Office learned of Plaintiff’s Facebook post

the following day. Id. at PageID.173. According to Defendant, the Oakland County

Prosecutor’s Office was concerned that Plaintiff’s actions should be brought to the

presiding judge’s attention since it potentially violated the Michigan Court Rules,

the court’s local policy, and/or the Rules of Professional Responsibility. Id. at

PageID.173–74.     Accordingly, on May 28, 2020, Assistant Prosecutor Qamar

Enayah filed a motion to show cause to hold Plaintiff in contempt for “being in

violation of the law by taking photographs of the proceedings and posting the

photographs to Facebook.” ECF No. 7-8, PageID.121. The Oakland County District

Court noticed the motion to show cause for a hearing for June 2, 2020. ECF No. 7-


                                          2
Case 2:20-cv-11917-GAD-APP ECF No. 19, PageID.285 Filed 08/10/21 Page 3 of 17




10, PageID.137. The court also set a contempt hearing for June 24, 2020. Id.

Plaintiff subsequently sought pre-hearing dismissal through a series of motions to

dismiss based upon “procedural and jurisdictional defects.” ECF No. 7, PageID.95.

      At the hearing on June 2, 2020, the Oakland County Prosecutor’s Office

pointed to paragraphs three and four of the court’s May 1, 2020 “Policy Regarding

the Use of Portable Electronic Devices,” which reads, in relevant part:

      (3) No one may use a portable electronic device(s) to take photographs
      or for audio or video recording, broadcasting, or live streaming unless
      that use is specifically allowed by the judge presiding over that
      courtroom through a written Order.

      (4) In areas of the courthouse outside the courtroom, no one may
      photograph, record, broadcast, or live stream an individual without their
      express prior consent.1

ECF No. 7-9, PageID.127; ECF No. 7-5, PageID.117. Plaintiff notes in his present

Motion that the court has a “stamp” placed in the bottom right-hand side of the

YouTube live-stream broadcasts in furtherance of the aforementioned policy. ECF

No. 7, PageID.94. The “stamp” reads: “Do Not Record.” Id. at PageID.94–95.

      On July 10, 2020, the court issued an opinion and order which granted

Plaintiff’s motions to dismiss based on several procedural irregularities. ECF No.



1
 At the hearing, Defendant also mentioned AO No. 1989-1 was at issue. This order
permits an individual to receive permission from a presiding judge to record or
broadcast court proceedings. ECF No. 13, PageID.176 n.2. According to Section
2(a)(i), “electronic media coverage shall be allowed upon request in all court
proceedings.” Id.
                                         3
Case 2:20-cv-11917-GAD-APP ECF No. 19, PageID.286 Filed 08/10/21 Page 4 of 17




7-10, PageID.143. The court therefore did not consider the merits of Plaintiff’s

conduct at the Zoom proceeding. Id. The court noted, however, that it was

“chagrined and troubled by the allegations.” Id. Defendant denotes that the Oakland

County Prosecutor’s Office did not appeal the court’s dismissal of the criminal

contempt charge. ECF No. 13, PageID.177. Defendant further asserts that “no one

from the Prosecutor’s Office has sought to reinstitute the contempt proceedings

against Plaintiff at any time.” Id. (footnote omitted). Plaintiff emphasizes that

Defendant’s contempt request can be refiled at any time. ECF No. 7, PageID.95.

      Plaintiff then filed the present action before this Court on July 15, 2020. ECF

No. 1. In his Complaint, he alleges a First Amendment violation of his “protected

right to photograph, screenshot, audio/video record, broadcast, report, distribute,

share, and publish photographic, audio, and video recordings of public live-streamed

Michigan court proceedings without threat of or an actual prosecution by

Defendant[.]” Id. at PageID.17–18. Plaintiff asserts that “he does not wish to be

subject to contempt, fined not more than $7,500.00, and/or jail for 93 days for

exercising his constitutional First Amendment rights.” Id. at PageID.17. Moreover,

he claims that he “seeks to and will again exercise a right to” make digital records

of publicly “live-streamed” matters of public concern by the state judiciary. Id.

      In his present Motion, Plaintiff moves for summary judgment. ECF No. 7.

He argues that the First Amendment includes an individual’s “right to record.” Id.


                                          4
Case 2:20-cv-11917-GAD-APP ECF No. 19, PageID.287 Filed 08/10/21 Page 5 of 17




at PageID.98. Moreover, he argues that his past and future activities of making

audio-video and photographic records of online public court proceedings are

protected by the First Amendment. Id. at PageID.100. Defendant opposes Plaintiff’s

requested relief, emphasizing that the prohibition at issue in this case only limits the

use of portable electronic devices in courthouses and/or courtrooms. ECF No. 13,

PageID.179. Accordingly, Defendant argues that there has been no infringement

upon a First Amendment right of access to trial proceedings. Id. Moreover,

Defendant contends that Plaintiff does not have a First Amendment right to record

trial proceedings. Id. at PageID.180.

                               III. LEGAL STANDARD

      Federal Rule of Civil Procedure 56(a) “directs that summary judgment shall

be granted if there is no genuine issue as to any material fact and that the moving

party is entitled to a judgment as a matter of law.” Cehrs v. Ne. Ohio Alzheimer’s

Research Ctr., 155 F.3d 775, 779 (6th Cir. 1998) (quotations omitted). The court

must view the facts, and draw reasonable inferences from those facts, in the light

most favorable to the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255, (1986). No genuine dispute of material fact exists where the record “taken

as a whole could not lead a rational trier of fact to find for the non-moving party.”

Matsushita Elec. Indus., Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

Ultimately, the court evaluates “whether the evidence presents a sufficient


                                           5
Case 2:20-cv-11917-GAD-APP ECF No. 19, PageID.288 Filed 08/10/21 Page 6 of 17




disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” Anderson, 477 U.S. at 251–52.

                                    IV. ANALYSIS

      Plaintiff contends that, due to technological advances, there is an opportunity

to reestablish the First Amendment’s assurance of a free and open society. ECF No.

7, PageID.97. Specifically, Plaintiff asserts that he has the right to “photograph,

screenshot, audio/video record, broadcast, report, distribute, share, and publish

photographic, audio, and audio-video recordings of public Michigan court

proceedings being live-streamed worldwide[.]”           Id. at PageID.101.       Stated

differently, Plaintiff argues that there is a constitutional right to record live trial

proceedings.

      As an initial matter, the Court agrees with Plaintiff to the extent that Defendant

impermissibly seeks both a denial of the present Motion and makes a request to

dismiss the Complaint with prejudice in her Response brief. See ECF No. 14,

PageID.256. Defendant’s brief fails to comply with this Court’s Electronic Filing

Policies and Procedures. Specifically, Rule 5 requires that motions must not be

combined with any other stand-alone document. R5(f), E.D. Mich. Elec. Fil. Pol. &

Pro. While Defendant does not appear to include a separate Motion, the Court

denotes her written requests for the Court to dismiss this case with prejudice

throughout her present filing. ECF No. 13, PageID.168, 180, 194. The Court will


                                           6
Case 2:20-cv-11917-GAD-APP ECF No. 19, PageID.289 Filed 08/10/21 Page 7 of 17




exclusively analyze Plaintiff’s present Motion and Defendant’s arguments in

response to such Motion. Should Defendant wish to move for the requested relief,

either pursuant to Federal Rules of Civil Procedure 12 or 56, she may file a separate

brief in compliance with this Court’s rules.

      The Court now turns to the merits of Plaintiff’s present Motion. Section 1983

provides a civil cause of action for persons “who are deprived of any rights,

privileges, or immunities secured by the Constitution or federal laws by those acting

under color of state law.” Smith v. City of Salem, 378 F.3d 566, 576 (6th Cir. 2004).

The question before the Court is whether Plaintiff is entitled under the First

Amendment to obtain photo-audio-video records of courtroom proceedings

streamed outside of the courtroom. In his present Motion, Plaintiff contends that he

has the First Amendment right to “photograph, screenshot, audio/video record,

broadcast, report, distribute, share, and public photographic, audio, and audio-video

records of public Michigan court proceedings being live-streamed worldwide when

doing such does not interfere, affect, or hamper the administration of justice.” ECF

No. 7, PageID.101.

      The First Amendment reads in relevant part: “Congress shall make no law ...

abridging the freedom of speech.” U.S. Const. amend. I. It is well-settled that the

First Amendment guarantees the right of public access to criminal trials, including

the right to listen, take notes, and to disseminate and publish what an individual


                                          7
Case 2:20-cv-11917-GAD-APP ECF No. 19, PageID.290 Filed 08/10/21 Page 8 of 17




observes at the proceeding. Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555,

575–80 (1980). This First Amendment’s right to access criminal proceedings has

been expanded to several other proceedings outside of the criminal-judicial context.

See Detroit Free Press v. Ashcroft, 303 F.3d 681, 695 (6th Cir. 2002) (collecting

cases). Underlying the right of access is “the common understanding that a major

purpose of the [First] Amendment was to protect the free discussion of governmental

affairs” and “to ensure that this constitutionally protected ‘discussion of government

affairs’ is an informed one.” Globe Newspaper Co. v. Superior Court for Norfolk

Cnty., 457 U.S. 596, 604-05 (1982). Public scrutiny also “fosters an appearance of

fairness” and “permits the public to participate in and serve as a check upon the

judicial process.” Id. at 606.

      The Supreme Court first analyzed the constitutional implications of electronic

media in the courtroom in Estes v. Texas, 381 U.S. 532 (1965). There, the Supreme

Court held that a criminal defendant was deprived of his right to due process by the

broadcasting of his trial. Justice Clark's plurality opinion disposed of the question

of whether First Amendment interests were implicated, noting that neither the First

nor Sixth Amendment “speaks of an unlimited right of access to the courtroom on

the part of the broadcast media.” Id. at 539–40 (citation omitted). He further opined

that “[w]hen the advances in the[] arts permit reporting by printing press or by




                                          8
Case 2:20-cv-11917-GAD-APP ECF No. 19, PageID.291 Filed 08/10/21 Page 9 of 17




television without their present hazards to a fair trial we will have another case.” Id.

at 540.

      The Supreme Court later revisited Estes in its Chandler v. Florida, 449 U.S.

560 (1981) decision. In Chandler, the Supreme Court upheld the constitutionality

of Florida’s Judicial Canon, which authorized judges to permit audio-visual

coverage of court proceedings, even over a defendant’s objection in a criminal

proceeding. The Chandler court determined that the law at issue was not per se

unconstitutional, reasoning that its decision in Estes did not impose a per se

constitutional ban on televising court proceedings. 449 U.S. at 573–74 (citation

omitted). Importantly, the Chandler court noted that the media does not have a

constitutional right to have electronic equipment in the courtroom:

      While we have concluded that the due process clause does not prohibit
      electronic media coverage of judicial proceedings per se, by the same
      token we reject the argument of the [media] that the first and sixth
      amendments to the United States Constitution mandate entry of
      electronic media into judicial proceedings.

Id. at 569. Accordingly, as another court within this District explained, Chandler

holds “only that televising criminal trials is constitutionally permissible. It does not

hold that it is constitutionally required.” McKay v. Federspiel, No. 14-cv-10252,

2014 WL 1400091, at *5 (E.D. Mich. Apr. 10, 2014) (Ludington, J.).

      The right to access, like many aspects of the First Amendment, is not absolute.

Id. For a state action to survive a First Amendment challenge, the enforced


                                           9
Case 2:20-cv-11917-GAD-APP ECF No. 19, PageID.292 Filed 08/10/21 Page 10 of 17




regulation must be narrowly tailored to advance a compelling state interest. Eu v.

San Francisco Cnty. Democratic Cent. Comm., 489 U.S. 214 (1989).

      In his present Motion, Plaintiff cites to several cases from neighboring circuits

for the proposition that the First Amendment protects an individual’s right to record

matters of public interest: Glik v. Cunniffe, 655 F.3d 78 (1st Cir. 2011); Fields v.

City of Phila., 862 F.3d 353, 358 (3rd Cir. 2017); Am. C.L. Union of Ill. v. Alvarez,

679 F.3d 583, 586–87 (7th Cir. 2012); Fordyce v. City of Seattle, 55 F.3d 436, 439

(9th Cir. 1995); Turner v. Driver, 848 F.3d 678 (5th Cir. 2017). Importantly, these

decisions involved different kinds of public spaces. The kinds of public spaces at

issue in the aforementioned circuit court decisions are not necessarily applicable to

judicial proceedings. Indeed, as Defendant correctly highlights in her Response,

ECF No. 13, PageID.190, courtrooms are “nonpublic” fora, where First Amendment

rights “are at their constitutional nadir,” Mezibov v. Allen, 411 F.3d 712, 718 (6th

Cir. 2005) (citation omitted). They are different from street corners and city parks.

As the Sixth Circuit explained, “the courtroom is unique even among nonpublic fora

because within its confines we regularly countenance the application of even

viewpoint-discriminatory restrictions on speech.”           Id. (citations omitted).

Courtrooms’ participants, including observing members of the public, are subject to

unique constraints that do not apply in other public spaces.




                                          10
Case 2:20-cv-11917-GAD-APP ECF No. 19, PageID.293 Filed 08/10/21 Page 11 of 17




       At the hearing, Plaintiff suggested that the First Circuit’s decision in Glick v.

Cunniffee is particularly illustrative for the present matter. However, this decision

did not involve an individual’s access to a courtroom proceeding. Rather, the

plaintiff filmed the defendant police officers in the Boston Common. The Glick

court emphasized that this public space was “the oldest city park in the United States

and the apotheosis of a public forum. In such traditional public spaces, the rights of

the state to limit the exercise of First Amendment activity are ‘sharply

circumscribed.’” 655 F.3d at 84 (citing Perry Educ. Ass’n v. Perry Loc. Educators’

Ass’n, 460 U.S. 37 (1983)). Notably, the Glick court specifically analyzed the

narrow question of whether there was a constitutionally protected right to videotape

police carrying out their duties in public. 655 F.3d at 82. In finding that the First

Amendment protects this specific activity, it explained:

       In our society, police officers are expected to endure significant burdens
       caused by citizens' exercise of their First Amendment rights. See City
       of Houston v. Hill, 482 U.S. 451, 461, 107 S.Ct. 2502, 96 L.Ed.2d 398
       (1987) (“[T]he First Amendment protects a significant amount of
       verbal criticism and challenge directed at police officers.”). Indeed,
       “[t]he freedom of individuals verbally to oppose or challenge police
       action without thereby risking arrest is one of the principal
       characteristics by which we distinguish a free nation from a police
       state.” Id. at 462–63, 107 S.Ct. 2502. The same restraint demanded of
       law enforcement officers in the face of “provocative and challenging”
       speech, id. at 461, 107 S.Ct. 2502 (quoting Terminiello v. Chicago, 337
       U.S. 1, 4, 69 S.Ct. 894, 93 L.Ed. 1131 (1949)), must be expected when
       they are merely the subject of videotaping that memorializes, without
       impairing, their work in public spaces.

Id. at 84.

                                           11
Case 2:20-cv-11917-GAD-APP ECF No. 19, PageID.294 Filed 08/10/21 Page 12 of 17




      Similarly, the Third Circuit’s decision in Fields v. City of Phila. did not

involve access to a court proceeding. There, plaintiffs brought an action against the

City of Philadelphia and certain police officers for retaliation for photographing and

recording police activity in arresting protestors in public places: the City’s

Convention Center and a public sidewalk. 862 F.3d at 355. The Fields court held

that the plaintiffs had a First Amendment right to record police officers conducting

official police activity in public areas. Id. at 359–60. In making this finding, the

Fields court emphasized the importance of the right to access “information regarding

public police activity,” as such information “leads to citizen discourse on public

issues[.]” Id. at 359 (citations omitted) (emphasis added).

      To look at one other cited circuit decision, the Seventh Circuit implied in Am.

C.L. Union of Ill. v. Alvarez that there was a First Amendment right to make

audiovisual recordings of police officers performing their duties in public spaces.

There, the ACLU argued that an Illinois wiretapping statute, which criminalized the

audio recording of police officers, was unconstitutional as applied to its planned

“police accountability program.” Relying in part on the First Circuit’s decision in

Glick, the Alvarez court determined that there was a First Amendment right to gather

information about government officials performing their duties in public, 679 F.3d

at 600–01, and that the wiretapping statute was likely to fail intermediate scrutiny,

id. at 604–08.

                                         12
Case 2:20-cv-11917-GAD-APP ECF No. 19, PageID.295 Filed 08/10/21 Page 13 of 17




      Even if this Court were to assume that the aforementioned decisions

affirmatively stand for the proposition that there is a First Amendment right to record

matters of public interest extending to courtroom proceedings, these decisions do

not indicate that this right is clearly established law in the Sixth Circuit. These out-

of-circuit decisions—which specifically analyzed § 1983 claims arising from the

recording of law enforcement conduct in public spaces not involving courtrooms—

do not convince this Court at this time that Plaintiff is entitled under the First

Amendment to obtain photo-audio-video records of courtroom proceedings that are

live-streamed.

      The Court instead is persuaded by another court within this District that

determined there is no First Amendment right to record courtroom events. See

McKay v. Federspeil, 22 F. Supp. 3d 731, 736 (E.D. Mich. 2014). While the Court

agrees with Plaintiff that the McKay decision is not binding on this Court,2 it finds

that the court’s reasoning is persuasive for the present matter. In McKay, the plaintiff

argued that an electronic device order in the Saginaw County Courts violated the

First, Fourteenth, and Fifth Amendments to the United States Constitution. Similar

to the present matter, the plaintiff did not allege that he requested or had been denied



2
  The Court denotes that on appeal, the Sixth Circuit determined that the plaintiff
lacked standing to bring his First Amendment claims. McKay v. Federspiel, 823
F.3d 862, 870 (6th Cir. 2016). The Sixth Circuit thus expressed no opinion on the
merits of the plaintiff’s First Amendment arguments. Id.
                                          13
Case 2:20-cv-11917-GAD-APP ECF No. 19, PageID.296 Filed 08/10/21 Page 14 of 17




judicial permission to use a prohibited electronic device, nor did he allege any

attempts to enter the courthouse with such prohibited devices. Plaintiff instead

maintained, as he does here, that he did not wish to be subject to contempt for

exercising his asserted constitutional rights to film and record judicial proceedings.

      The McKay court ultimately concluded that the First Amendment right of

access should not be extended to include the ability to record courtroom events using

electronic media. 22 F. Supp. 3d at 736. The court emphasized Supreme Court

precedent which has established that there is no First Amendment right to have

electronic media in the courtroom. Moreover, the court rejected the plaintiff’s claim

that because a courtroom is a public place, “it is incongruous that a placed recognized

by the Supreme Court as being a ‘public place’ with ‘government officials engaged

in their duties’ could be deemed a First Amendment free-zone as to recording—a

type of protected activity.” Id. at 735.

      Here, Plaintiff presents a nearly identical argument. This Court disagrees with

Plaintiff that his case is affirmatively distinguishable based on the fact that he was

physically “far outside the courtroom.”         ECF No. 14, PageID.259 (emphasis

omitted). The Oakland County District Court conducted the virtual pretrial hearing

as if it were being conducted within the four walls of the courtroom. This Court

declines to find a distinction between an in-person and a virtual proceeding for

purposes of establishing the asserted right to record. In both scenarios, the interested


                                           14
Case 2:20-cv-11917-GAD-APP ECF No. 19, PageID.297 Filed 08/10/21 Page 15 of 17




parties must “conduct themselves with decorum, and observe the trial process.”

Estes, 381 U.S. at 588 (Harlan, J., concurring). In both scenarios, any individual has

the ability to request a transcript of a proceeding should they desire to do so. And

in both scenarios, any individual may attend, observe, and subsequently comment

on the activities of public officials within the courtroom, either by physically

arriving at the courtroom or accessing a court-provided online link.

      Accordingly, there is no prohibition against Plaintiff’s ability to disseminate

a desired message and otherwise communicate to his desired platforms that occurred

during a court proceeding, either in-person or virtual. This Court also emphasizes

that Plaintiff can obtain transcripts to these proceedings at any time.         These

circumstances demonstrate the courtroom is not closed off to the public and does not

interfere with the First Amendment’s assurance of a free and open society. Indeed,

these activities fulfill the two constitutional pillars asserted by Plaintiff—(1)

“gathering information about government officials in a form that can readily be

disseminated to others serves a cardinal First Amendment interest in protecting and

promoting the free discussion of government affairs,” Glick, 655 F.3d at 82–83, and

(2) “extensive public security and criticism” of the judicial system’s officials serves

to “guard[] against the miscarriage of justice,” Nebraska Press Ass’n v. Stuart, 427

U.S. 539, 560 (1976). ECF No. 14, PageID.262.




                                          15
Case 2:20-cv-11917-GAD-APP ECF No. 19, PageID.298 Filed 08/10/21 Page 16 of 17




      In sum, the Court concludes that the Oakland County District Court

courtrooms remain open to the public via live-stream broadcasts. Nothing in the

challenged policy prevents Plaintiff or any other member of the bar or public from

attending the virtual proceedings. Accordingly, as the McKay court found, the First

Amendment right at issue in Richmond Newspapers is not implicated in the present

case. McKay, 22 F. Supp. 3d at 735–36. The Court declines to adopt Plaintiff’s

assertion that there is a First Amendment right to “photograph, screenshot,

audio/video record, broadcast, report, distribute, share, and public photographic,

audio, and audio-video records of public Michigan court proceedings being live-

streamed worldwide[.]”        ECF No. 7, PageID.101.   The Court will thus deny

Plaintiff’s present Motion.

                                   V. CONCLUSION

      For the reasons articulated above, Plaintiff’s Motion for Summary Judgment

[#7] is DENIED.

      IT IS SO ORDERED.



                                       s/Gershwin A. Drain________________
                                       GERSHWIN A. DRAIN
                                       UNITED STATES DISTRICT JUDGE

Dated: August 10, 2021




                                         16
Case 2:20-cv-11917-GAD-APP ECF No. 19, PageID.299 Filed 08/10/21 Page 17 of 17




                         CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
              August 10, 2021, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                        17
